Case 5:17-cv-02514-JGB-SHK Document 303-4 Filed 08/24/20 Page 1 of 2 Page ID
                                 #:6393




                  EXHIBIT C
                                                    Case 5:17-cv-02514-JGB-SHK Document 303-4 Filed 08/24/20 Page 2 of 2 Page ID
                                                                                     #:6394

     AGG - Outreach Contact List

     RELIGIOUS CHARITY ORGANIZATIONS                                        Email                                                                     Website or Other Address

1    Roman Catholic Diocese of San Bernardino                               jandrews@sbdiocese.org                                                    https://www.sbdiocese.org/
2    Episcopal Diocese of Los Angeles and Episcopal News                    jtaylor@ladiocese.org                                                     https://diocesela.org/
     Pacifica Synod, ELCA (Evangelical Lutheran Church of America)
3    Lutheran Center of Mission & Learning                                  office@pacificasynod.org                                                  http://www.pacificasynod.org/
4    Salvation Army - Victor Valley Corps (Community Center)                matthew.farias@usw.salvationarmy.org                                      https://victorvalley.salvationarmy.org/



5  Adelanto Foursquare Church                                               mdeanmullen@me.com                                                        https://www.foursquare.org/locator/?church=30012 | Main Office: The Foursquare Church; 1910 W. Sunset Blvd., Suite 200; Los Angeles 90026
6  Desert Streams Baptist Church                                            pastor@desertstreams.church                                               https://www.desertstreams.church/
7  Impact Christian Church - Offices                                        dane@greaterimpact.cc                                                     https://greaterimpact.cc/
8  Catholic Charities East Bay                                              volunteer@cceb.org                                                        https://www.cceb.org/
9  Catholic Relief Services                                                 pressinquiries@crs.org                                                    https://www.crs.org/get-involved/lead-way?red=stj
10 Evangelical Immigration Table                                            info@evangelicalimmigrationtable.com                                      http://evangelicalimmigrationtable.com/contact/
   Catholic Charities of San Bernardino - Refugee and Immigration
11 Services                                                                 info@ccsbriv.org                                                          http://www.ccsbriv.org/



     CALIFORNIA IMMIGRATION ORGANIZATIONS/SERVICES                          Email                                                                     Website
1    Access California Services                                             info@accesscal.org                                                        http://www.accesscal.org/
2    Alliance San Diego                                                     andrea@alliancesd.org; chris@alliancesd.org                               https://www.alliancesd.org/

3    American Civil Liberties Union (ACLU) of San Diego & Imperial Counties info@aclusandiego.org                                                     https://www.aclusandiego.org/
4    American Civil Liberties Union (ACLU) of Northern California           info@aclunc.org                                                           https://www.aclunc.org/home
5    American Friends Service Committee "US-Mexico Border Program"          usmexborder@afsc.org                                                      https://www.afsc.org/office/san-diego-ca
                                                                                                                                                      https://www.cccco.edu/Students/Support-services/Special-
6    California Community Colleges (undocumented student services)          info@cccco.edu                                                            population/Undocumented-Students
7    California Community Foundation                                        info@calfund.org                                                          https://www.calfund.org/familiestogether/
8    California Dept of Social Services (CDSS)                              piar@dss.ca.gov                                                           https://www.cdss.ca.gov/immigration-services

9 California Immigrant Policy Center                                        info@Caimmigrant.org; cchang@caimmigrant.org                              https://caimmigrant.org/
10 California Immigrant Youth Justice Alliance                              Info@ciyja.org                                                            https://ciyja.org/

11   Coalition for Humane Immigration Rights of Los Angeles (CHIRLA)        action@chirla.org                                                         https://www.chirla.org/
12   Esperanza Immigrant Rights Project                                     portiz@ccharities.org                                                     https://www.esperanza-la.org/contact
13   Federation of Zacatecan Clubs of Southern California                   presidente@federacionzacatecana.org                                       http://federacionzacatecana.org/                                              SPANISH LANGUAGE
14   Human Rights Watch                                                     http://www.hrw.org/en/contact/los-angeles                                 https://www.hrw.org/about/get-local/los-angeles
15   Immigration Center for Women and Children                              info@icwclaw.org                                                          https://www.icwclaw.org/




                                                                            sfinfo@iibayarea.org; redwoodcity@iibayarea.org; oakland@iibayarea.org;
                                                                            brentwood@iibayarea.org; fremont@iibayarea.org; napainfo@iibayarea.org;
16   Immigration Institute of the Bay Area                                  sonoma@iibayarea.org                                                      https://iibayarea.org/
17   OTAN - Outreach and Technical Assistance Network                       support@otan.us                                                           https://otan.us/about-us/                                                     Citizenship classes
18   San Diego Immigrant Rights Consortium                                  erin@alliancesd.org; hiram@alliancesd.org                                 https://www.immigrantsandiego.org/
19   San Diego Rapid Response Network                                       SDRRNmedia@gmail.com                                                      http://www.rapidresponsesd.org/
20   World Relief - Southern California                                     lduncan@wr.org
21   World Relief Modesto                                                   dperry@wr.org                                                             https://worldreliefmodesto.org/
22   World Relief Sacramento                                                kham@wr.org                                                               https://worldreliefsacramento.org/immigration-legal-services



     NATIONAL IMMIGRATION ORGANIZATIONS/SERVICES                            Email                                                                     Website
1    American Immigration Council                                           info@immcouncil.org                                                       https://www.americanimmigrationcouncil.org

2    Colibre Center (finding persons who crossed Mexican border)            info@colibricenter.org                                                    https://colibricenter.org/
3    Farmworker Justice                                                     https://www.farmworkerjustice.org/contact                                 https://www.farmworkerjustice.org/

4    Freedom for Immigrants                                                 CFialho@freedomforimmigrants.org; CMansfield@freedomforimmigrants.org     https://www.freedomforimmigrants.org/

5    Grantmakers Concerned with Immigrants and Refugees (GCIR)              admin@gcir.org                                                            https://www.gcir.org/
6    Hispanic Federation                                                    https://hispanicfederation.org/forward/                                   https://hispanicfederation.org/
7    Mi Familia Vota                                                        media@mifamiliavota.org                                                   https://www.mifamiliavota.org/
8    National Network for Immigrant and Refugee Rights (NNIRR)              nnirrinfo@nnirr.org                                                       https://www.nnirr.org/
9    Human Rights Initiative                                                bholston@hrionline.org                                                    https://hrionline.org/
10   National Immigration Law Center                                        reply@nilc.org                                                            https://www.nilc.org/
11   National Immigration Forum                                             anoorani@immigrationforum.org                                             https://immigrationforum.org/
     RACIES - Refugee & Immigrant Center for Education and Legal Services
12                                                                          media@raicestexas.org.                                                    https://www.raicestexas.org/what-we-do/
